Determination modified on the law and as modified confirmed, without costs, in accordance with the following memorandum: The record supports the determination made by the Commissioner, as well as the award for compensatory damages for mental anguish in the sum of $25,000 to each complainant. It does not, however, support the award of back pay based upon the pay scale for the abolished position. The abolition of one administrative level position and the creation of two lower paying positions was a legitimate organizational restructuring. However, because each complainant was qualified for appointment to the new position of senior treatment coordinator, each is entitled to back pay based upon the pay scale for that position. We reduce the award accordingly.
All concur, except Boomer, J. P. and Lawton, J., who dissent in part, in the following memorandum.